COFFEY, J.
I am unable to find any authority anywhere exempting the surviving husband from liability for the funeral expenses of the deceased wife, where he has resources sufficient to respond; and the court is destitute of discretion in such case: Garvey v. McCue, 3 Redf. 315.
Services Rendered by Physicians and Undertakers to a married woman should be paid by her husband, if he is able to pay them, rather than out of her estate: Estate of Weringer, 100 Cal. 345, 34 Pac. 825; note in 98 Am. St. Rep. 647; Constantinides v. Walsh, 146 Mass. 281, 4 Am. St. Rep. 311, 15 N. E. 631; Callaway v. Estate of McPherson, 67 Mich. 546, 11 Am. St. Rep. 596, 35 N. W. 114.